CANTY, J.
I concur. I am clearly of the opinion that if the appeal had been 1 alien by a creditor who became such without knowing the facts and who came into court with clean hands, he would prevail. As to such a creditor, the bonus stock issued to these respondents was sufficiently issued and accepted. But Gross is not such a creditor. He cannot invoke in his favor the doctrine of estoppel, and, as against him, these respondents, have a right to rescind the bonus stock agreement on account of the breach of the agreement on his part; at least, such breach is a good defense as against him, notwithstanding the statute of frauds. See McKinney v. Harvie, 38 Minn. 18, 35 N. W. 668, and McClure v. Bradford, 39 Minn. 118, 38 N. W. 753, where a somewhat analogous principle is laid down.